Title: John B. Colvin to Thomas Jefferson, 26 March 1813
From: Colvin, John B.
To: Jefferson, Thomas


          Sir, Washington City, March 26. 1813.
          I beg you to accept the accompanying volume of “Historical Letters.” I confess I am ashamed of the typographical execution of the work, the badness of which is chiefly to be attributed to its being published to the South of the Potomac. It is a reproach to that part of the United States that so useful an art as that of printing, should be there so much neglected, in point of embellishment, as it is. It is needless to say any thing to you of the orthographical errors, which arose from the distance between the author and
			 printer; Your classical knowledge will easily enable you to correct those appertaining to the names of antiquity. All these
			 inaccuracies might be avoided in a second edition. If your leisure will
			 admit of it, I shall be much gratified by your candid opinion of the plan and execution of the work.
          I have the Honor to be, Sir, with very great esteem and respect, Your mo. ob. ser.
          J. B.
            Colvin.
        